Citation Nr: 1726994	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-00 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than October 1, 2010 for the award of additional compensation for the Veteran's dependent adopted children, [REDACTED] and [REDACTED] 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel





INTRODUCTION

The Veteran had active duty service from November 1951 to August 1953 and from December 1954 to September 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which awarded additional compensation for the Veteran's dependent adopted children, [REDACTED] and [REDACTED] effective October 1, 2010. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. Also, a review of the electronic records maintained in Virtual VA was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran became eligible to receive additional compensation for dependents effective April 12, 2004. 

2.  On October 27, 2009, the RO received the Veteran's application for additional compensation benefits for his adopted daughters, [REDACTED] and [REDACTED]. 

3.  On September 21, 2010, the RO received the Final Decrees of Adoption for [REDACTED] and [REDACTED] from the Probate Court of Elmore County, Alabama which were dated September 14, 2010. 



CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than October 1, 2010 for the award of additional compensation for the Veteran's dependent adopted children [REDACTED] and [REDACTED], have not been met. 38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. §§ 3.31, 3.57, 3.401(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.

The Veteran's claim for entitlement to an earlier effective date for the award of additional compensation for his dependent adopted children [REDACTED] and [REDACTED] arises from his disagreement with the effective date assigned following the award of additional compensation for those dependents.  As the underlying claim (the award of additional compensation for dependents) was granted, further notice as to the downstream issue of the effective date of the award was not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the duty to assist, the Board finds that this has been fulfilled.  The Board notes that adjudication of a claim for an earlier effective date is usually based upon evidence already in the claims file; the resolution of this claim depends upon when certain information was received by VA and whether VA sent the Veteran certain information.  There is no indication of any outstanding records or other action that VA could take to assist the Veteran in substantiating his claim.  Also, the Veteran has raised no issue with respect to VA's duty to assist. 

In sum, VA has satisfied its duty to notify and assist.



Earlier effective date for additional compensation for [REDACTED] and [REDACTED]

The Veteran contends that he should be awarded additional compensation benefits for his dependent adopted children, [REDACTED] and [REDACTED], both born in July 1997;  specifically entitlement to an effective date earlier than October 1, 2010 for such additional compensation benefits based on the submission of a VA Form 21-686c on October 27, 2009 for compensation for the dependents.  See, e.g., the Veteran's notice of disagreement dated February 2011.  

Veterans having a service-connected condition evaluated at a disability rating of 30 percent or more may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18, or under 23 if attending an approved school, or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

The term "child" is defined, for purposes of VA benefits, as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.57 (2016).

Regarding an adopted child, except as provided in paragraph (e) of this section pertaining to a child adopted under foreign law, the term means a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  38 C.F.R. § 3.57(c)(1). 

Under 38 C.F.R. § 3.57(d)(1), custody of a child shall be considered to rest with a veteran, surviving spouse of a veteran or person legally responsible for the child's support if that person has the legal right to exercise parental control and responsibility for the welfare and care of the child.  A child of the veteran residing with the veteran, surviving spouse of the veteran who is the child's natural or adoptive parent, or person legally responsible for the child's support shall be presumed to be in the custody of that individual.  Where the veteran surviving spouse, or personal legally responsible for the child's support has not been divested of legal custody, but the child is not residing with that individual, the child shall be considered in the custody of the individual for purposes of Department of Veterans Affairs benefits.  The term "person legally responsible for the child's support" means a person who is under a legally imposed obligation (e.g. by statute or court order) to provide for the child's support, as well as a natural or adoptive parent who has not been divested of leal custody.  38 C.F.R. § 3.57(d)(2).   

The effective date for additional compensation for dependents will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b). 

The "date of claim" for additional compensation for dependents is either (1) the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; or (2) the date notice is received of the dependent's existence, if evidence is received within a year of notification of VA's request.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

The Veteran has been eligible for additional compensation for dependents since April 12, 2004.  Effective that date, his service-connected disabilities have been evaluated as at least 30 percent disabling (pursuant to an August 2004 rating decision). 

In August 2004, the RO mailed the August 2004 rating decision to the Veteran along with a notification letter.  The letter informed the Veteran that, effective April 12, 2004, his combined disability evaluation became 30 percent.  The RO informed the Veteran that he was receiving benefits as a "single veteran with no dependents."  The letter informed the Veteran that, if he had dependents, he could be eligible for additional compensation.  The letter referenced an attached VA Form 21-686c "Declaration of Status of Dependents" for the Veteran to submit in the event he wanted to claim the additional compensation. 

On September 17, 2008, VA received the initial VA Form 21-686c claim for additional compensation for [REDACTED] and [REDACTED] as adopted children.  The RO responded via letters dated March 2009, April 2009, May 2009, and October 2009 that the Veteran's claim is denied as he was required to submit, in pertinent part, adoption records for [REDACTED] and [REDACTED]  The April 2009, May 2009, and October 2009 letters specifically informed the Veteran that evidence showing [REDACTED] and [REDACTED] are adopted must be in the form of an adoption decree, an adoptive placement agreement, or a revised birth certificate.  Thereafter, on October 27, 2009, the Veteran submitted another VA Form 21-686c claim for additional compensation for [REDACTED] and [REDACTED] as adopted children.  The RO again responded via a March 2010 letter to the Veteran that before [REDACTED] and [REDACTED] could be added to his award, VA must receive evidence of adoption in the form of an adoption decree, an adoptive placement agreement, or a revised birth certificate.  Moreover, while the information provided by the Veteran showed that he had custody of [REDACTED] and [REDACTED], custody alone does not meet the criteria established by 38 C.F.R. § 3.57 discussed above.  On September 21, 2010, the Veteran submitted Final Decrees of Adoption for [REDACTED] and [REDACTED] from the Probate Court of Elmore County, Alabama which were dated September 14, 2010.  In a January 2011 decision, the RO awarded additional compensation for [REDACTED] and [REDACTED] and assigned an effective date of October 1, 2010, as that was the first day of the month following the date of their adoption.  They were scheduled to be removed from his award effective July [REDACTED], 2015 which is when they both turned 18 years old. 

The law clearly states that the effective date for the award of additional compensation for a dependent shall be the latest of the (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b). 

As to the date of claim, this is defined as the date of adoption of the Veteran's children, if evidence of the adoption is received within one year of the event; otherwise, the date notice is received of the dependent's existence if evidence is received within one year of VA's request.  38 C.F.R. § 3.401(b)(1) (2016).  The Final Decrees of Adoption from the Probate Court of Elmore County, Alabama for [REDACTED] and [REDACTED] are dated September 2010.  

The Board acknowledges the Veteran's contention that the effective date for compensation for [REDACTED] and [REDACTED] should be October 27, 2009, as that is when he submitted the VA Form 21-686c noting that he requested to add his adopted daughters as dependents for additional compensation.  However, such document did not establish proof of dependency.  In this regard, as discussed above, an "adopted child" means a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  38 C.F.R. § 3.57(c)(1).  Notably, the Veteran was provided notice from VA on several occasions that in order for his adopted daughters [REDACTED] and [REDACTED] to be recognized as dependents for additional compensation, documents such as a final decree of adoption must be submitted.  As such, the Board finds that dependency compensation cannot be paid from the date of the Veteran's 21-686c that was received by VA on October 27, 2009.   
As to the date dependency arises, this is the date of the adoption of [REDACTED] and [REDACTED] which was in September 2010.     

As to the effective date of the qualifying disability rating, the August 2004 rating decision resulted in a combined disability rating of 30 percent, effective from April 12, 2004.  However, 38 C.F.R. § 3.401(b)(3) (2016) stipulates that the effective date of the qualifying disability is only appropriate if evidence of dependency is received within one year of notification of such rating action.  Such evidence is not applicable in this case.   

As to the date of commencement of the Veteran's award, pursuant to 38 C.F.R.       
§ 3.31 (2016), this date was October 1, 2010, the first day of the calendar month following the date (September 2010) that VA received the Final Decrees of Adoption from the Probate Court of Elmore County, Alabama.  See 38 C.F.R. 
§ 3.401(b)(4) (2016).

Pursuant to 38 C.F.R. § 3.401(b) (2016), the effective date of an award of additional compensation for dependents will be the latest of the dates discussed above.  Based on the foregoing, an effective date earlier than October 1, 2010 for the award of additional compensation for the Veteran's dependent adopted children, [REDACTED] and [REDACTED], is not warranted.

While the Board is sympathetic to the Veteran's claim and has considered his equitable contentions, there is no provision in the law or regulations for making payments for his adopted daughters beyond the dates of eligibility.  The Board is bound by the statutory scheme created by Congress, and is not permitted to award payments other than as authorized by Congress.  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.").

As the preponderance of the evidence is against the Veteran's claim for additional compensation for his dependent adopted daughters, [REDACTED] and [REDACTED], to include an effective date earlier than October 1, 2010, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to an effective date earlier than October 1, 2010 for the award of additional compensation for the Veteran's dependent adopted children, [REDACTED] and [REDACTED] is denied. 




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


